                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 1:19CR13
                                                   )
                Plaintiff,                         )   JUDGE BENITA Y. PEARSON
                                                   )
         v.                                        )
                                                   )   RESTITUTION STIPULATIONS
 RACHELLETTE MCKISSACK,                            )
                                                   )
                Defendant.                         )



       Now comes the Defendant Rachellette McKissack, by and through the undersigned

counsel, and the United States of America, by its counsel, Justin E. Herdman, United States

Attorney, through Suzana K. Koch, Assistant United States Attorney, and agree as follows for

the imposition of restitution.

       Restitution orders are authorized by statute, 18 U.S.C. §§ 3663, 3663A, and 3664, and are

distinct and separate from the United States Sentencing Guidelines. When a Defendant is

convicted of a criminal offense, including 18 U.S.C. § 1951(a) and 18 U.S.C. § 924(c)(1)(A)(ii),

Title 18 allows the court to order restitution to be paid to the victim as an independent part of the

sentence in any criminal case. In this criminal matter, Defendant agrees to pay restitution to the

Cleveland Consignment Shoppe in the amount of $30,078.44.
  Agreed and submitted by,

        JUSTIN E. HERDMAN                               STEPHEN C. NEWMAN
        United States Attorney                          Federal Public Defender

  By: /s/ Suzana K. Koch                           By: /s/ Darin Thompson
      Suzana K. Koch (OH: 0073743)                     Darin Thompson (OH: 0067093)
      Assistant United States Attorney                 Assistant Federal Public Defender
      801 West Superior Avenue, Suite 400              1660 West Second Street, #750
      Cleveland, Ohio 44113                            Cleveland, Ohio 44113
      (216) 622-3748                                   (216) 522-4856
      Suzana.Koch@usdoj.gov                            Darin_Thompson@fd.org
                                                       Counsel for Defendant




                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 27th day of June 2019, a copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                        /s/ Suzana K. Koch
                                                        Suzana K. Koch
                                                        Assistant U.S. Attorney




                                                   2
